DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6, 8-22 allowed over the prior arts of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior arts of record fail to teach either singly or in combination an encoder system, comprising: wherein setting a detector to be partially ON allows a non-zero weighted current output from the detector.
Regarding claim 12, the prior arts of record fail to teach either singly or in combination an encoder system, comprising: a controller operable to receive one or more configuration files and to program the programmable detectors, the programmable channels, and the programmable connectivity network using the one or more configuration files.
Regarding claim 17, the prior arts of record fail to teach either singly or in combination an encoder system, comprising: a programmable connectivity network coupled between the optical detectors and the channels and operable to route electric currents from the optical detectors to the channels, wherein the programmable connectivity network is operable to route one column of the optical detectors to multiple channels and to route multiple columns of the optical detectors to one channel, wherein any optical detectors that are set to OFF are not used by any of the channels.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DON J WILLIAMS/Examiner, Art Unit 2878   





/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878